DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The term “machine-readable medium” is not explicitly defined in the specification, and paragraphs [0298] and [0340] of the specification link the language to “code”, “instructions”, and executable code”, which appears to define the limitation as software per se.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.  Descriptive material can be characterized as either “functional descriptive material” or “non-functional descriptive material.”  Both types of “descriptive material” are non-statutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994). Merely claiming non-functional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic car-rier signal, does not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8 (noting that the claims for an algorithm in Benson were unpatentable as abstract ideas because “[t]he sole practical application of the algorithm was in connection with the programming of a general purpose computer.”).
The Examiner suggests limiting the claim language to statutory subject matter by distinctly claiming a “non-transitory machine-readable medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-15, 18-21, 24-27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthy et al. (US Pub. No. 2017/0282063), hereinafter referred to as Krishnamurthy.
Referring to claims 1, 7, 13, and 19, Krishnamurthy discloses a processor ([0073]), comprising: one or more circuits to use one or more neural networks (fig. 6, [0058]) to generate one or more recommendations for one or more players of a game (Based on these likelihoods, the action with the maximum likelihood or a number of top likelihoods (e.g., the top three) can be recommended to the player; [0062]) based, at least in part, upon one or more cumulative changes of state in the game (the training dataset is composed of feature vectors. Each vector captures a set of features per player for a particular point of a video game (e.g., a point in time or a video game frame); [0070]).

As to claims 2, 8, 14, 20, and 26, Krishnamurthy discloses the one or more circuits are further to receive data for one or more input types and transform the data into a plurality of feature vectors corresponding to a common schema (training dataset is composed of feature vectors. Each vector captures a set of features per player for a particular point of a video game...feature vector can also vary depending on the specific video game or genre of the video game; [0070]).

As to claims 3, 9, 15, 21, and 27, Krishnamurthy discloses the one or more input types include at least one of game event data, gameplay data, statistical data, a feature vector includes speed and types of actions performed, progress in a video game, accomplishments achieved, number of attempts per accomplishment, scores, player profile...a feature vector includes interactions of the player with contexts, the contexts, outcomes of the interactions, the experience level...feature vector includes actions performed in the video game in response to the player's interactions, the interactions, contexts associated with the actions, outcomes of the actions, the experience level...a feature vector includes type, presentation format, timing, an interactivity level of a context, the experience level; [0070]).

As to claims 6, 12, 18, 24, and 30, Krishnamurthy discloses the one or more circuits are further to provide the one or more recommendations for presentation to the one or more players (Based on these likelihoods, the action with the maximum likelihood or a number of top likelihoods (e.g., the top three) can be recommended to the player; [0062]).

Referring to claim 25, Krishnamurthy discloses a player coaching system, comprising: one or more processors to use one or more neural networks (fig. 6, [0058])  to generate one or more recommendations for one or more players of a game (Based on these likelihoods, the action with the maximum likelihood or a number of top likelihoods (e.g., the top three) can be recommended to the player; [0062]) based, at least in part, upon one or more cumulative changes of state in the game (the training dataset is composed of feature vectors. Each vector captures a set of features per player for a particular point of a video game (e.g., a point in time or a video game frame); [0070]); and memory for storing network parameters for the one or more neural networks (artificial intelligence model utilizes a number of neural networks, [0022]; values of such parameters are captured in a game session data...game session data is input to an artificial intelligence model...his model can be stored locally at the video game console; [0039]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, 16, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Nice et al. (US Pub. No. 2014/0181121), hereinafter referred to as Nice.
As to claims 4, 10, 16, 22, and 28, while Krishnamurthy discloses the plurality of feature vectors determined over a time window of gameplay representative of the changes of state (Each vector captures a set of features per player for a particular point of a video game; [0070]), Krishnamurthy does not appear to explicitly disclose the feature vectors are encoded into a latent space.
However, in a similar endeavor of making recommendation to users/players, Nice discloses encoding feature vectors into a latent space ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Krishnamurthy and Nice before him or her, to modify the recommendation system of Krishnamurthy to include the latent space of Nice because the latent space would provide understanding of derived relationships.
The suggestion/motivation for doing so would have been to enable understanding of derived relationships (Nice: [0038])
Therefore, it would have been obvious to combine Krishnamurthy and Nice to obtain the invention as specified in the instant claim.

Claims 5, 11, 17, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Nice, as applied to claims 4, 10, 16, 22, and 28 above, further in view of Spies et al. (US Pub. No. 2021/0342496), hereinafter referred to as Spies.
As to claims 5, 11, 17, 23, and 29, while Krishnamurthy disclose the one or more neural networks accept input and generate the one or more recommendations based at least in part upon the one or more cumulative changes of state, and Nice teaches a latent space, the combination of Krishnamurthy in view of Nice does not appear to explicitly disclose a generative adversarial network (GAN) to accept the latent space as input.
However, in a similar endeavor of making recommendations to users/players, Spies teaches a generative adversarial network (GAN) to accept the latent space as input (generator network 106 may generate an output image 114 based on...the latent space vector...the generator network 106 is a neural network...generator network 106 may be included in a generative adversarial network, [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Krishnamurthy, Nice, and Spies before him or her, to modify the recommendation system of Krishnamurthy in view of Nice to include the GAN of Spies in order to generate results to guide a user.
The suggestion/motivation for doing so would have been to generate fine-tuned results (Spies: [0033])
Therefore, it would have been obvious to combine Krishnamurthy, Nice, and Spies to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2018/0001206 of Osman et al. relates to assisting game play and is pertinent to employing neural networks to determine recommendations to users/players. US Pub. No. 2020/0324206 of Yilmazcoban et al. relates to employing artificial intelligence, such as neural networks, to assist/coach user game play.  Additionally, the prior art noted in the attached STIC text search results are considered pertinent to the applicant’s disclosure. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184